The motion of the state to dismiss this appeal is granted. This case was tried in the court below on the 23d day of February, 1932, and upon said trial this appellant was convicted of the offense of manslaughter in the first degree, the jury fixed his punishment at imprisonment for eight years, and the court, after properly adjudging the defendant guilty, in accordance with the verdict, duly sentenced him to imprisonment in the penitentiary for said term of years. An appeal was taken from the judgment of conviction on the 27th day of February, 1932, but the appeal has never been perfected; the cause is here upon certificate only.
Appeal dismissed.